DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
In response to Applicant’s amendment to claims 7 and 12-15, the claim objections have been addressed and are withdrawn.
Applicant's arguments filed 1/26/21 have been fully considered but they are not persuasive.  Applicant argues that the cited combination of Wang and Mirzaei fail to disclose or suggest that “the plurality of calibration signals are configured to reduce a sum of a first phase error introduced by a pulling generated by the first output signal and a second phase error introduced by a pulling generated by the second oscillating signal to the first oscillator circuitry.”  In response, it is noted that the Mirzaei reference, which was cited in the prior Office action to address the limitation regarding the calibration signals reducing pulling from the first output signal and the second oscillating signal to the first oscillator circuitry, discloses that the VCO output signal includes “one or more unwanted frequency components of the pulling signal” (¶ [0021]).  Mirzaei further teaches that pulling occurs from the power amplifier and/or amplifier drivers (¶ [0053]), which correspond to a first output signal, as well as mutual pulling from other frequency-control circuits that includes their own respective VCO therein, where the pulling from such VCOs are injected from the first VCO to the second VCO (¶ [0054).  Mirzaei teaches that the effects from both multiple (i.e. one or more) unwanted frequency components are compensated using the calibration signals.  The “difference signal” of Mirzaei cited in Applicant’s arguments relate to a difference between a reference frequency signal and a feedback of the output frequency signal, and does not relate to a difference between unwanted frequency components, which Applicant appears to contend.  Mirzaei thus does not teach away from the claimed invention since the additive effects of both unwanted frequency components are still compensated, as indicated above.  The prior art of Wang and Mirzaei is thus still considered to teach the amended claim limitation of “reducing a sum of a first phase error introduced by a pulling generated by the first output signal and a second phase error introduced by a pulling generated by the second oscillating signal to the first oscillator circuitry,” and the rejection of the claims is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. U.S. Patent App. Pub. No. 2017/0194990 in view of Mirzaei et al. U.S. Patent App. Pub. No. 2014/0191815.
VCO), a signal processing circuitry (i.e. output unit 240) configured to mix a plurality of calibration signals (I’[n], Q’[n])  according to the first oscillating signal to transmit a first output signal (SVO1) (see Fig. 3), a calibration circuitry (correction unit 220) configured to detect a power of the first output signal (via feedback circuit 222 including signal power detector 223) to generate a plurality of coefficients (C1, C2), and configured to generate the plurality of calibration signals according to the plurality of coefficients (i.e. C1, C2 from calculation circuit 224), an in-phase data signal (I[n]) and a quadrature data signal (Q[n]), where the calibration signals are configured to reduce a pulling generated by the output signal to the first oscillating circuitry (see ¶¶ [0005], [0025]-[0031]).
Wang does not expressly disclose a second oscillator circuitry disposed adjacent to the first transmitter and configured to output a second oscillating signal, wherein the plurality of calibration signals are configured to reduce a sum of a first phase error introduced by a pulling generated by the first output signal and a second phase error introduced by a pulling generated by the second oscillating signal to the first oscillating circuitry.
Mirzaei discloses a wireless communication device supporting simultaneous TX-TX, in which a radio is transmitting a first communication and another radio is transmitting a second communication (¶ [0051]), where the second radio has its own VCO, and the pulling effect from one or more unwanted frequency components arising from various sources are compensated, where the sources of such signal components including the neighboring VCO (¶¶ [0021],[0057]) in addition to the unwanted effects from the output of the high power amplifier component (see ¶¶  [0053], [0063]).  Accordingly, Mirzaei teaches that a first phase error generated from the 
Regarding claims 2 and 16, the second oscillator circuitry in the neighboring radio is configured to output the second oscillating signal to a second transmitter to transmit a second output signal (see Mirzaei, ¶¶ [0021], [0057]), and in the proposed combination, the calibration signals are configured to reduce the pulling generated by all of the unwanted frequency sources including the first output signal, the second oscillating signal, and the second output, to the first oscillator circuitry, as Mirzaei discloses that coefficients for correction via a calibration circuit are determined to reduce the pulling signal having a number of unwanted frequency components, including that arising from a neighboring VCO and from simultaneous TX-TX from another radio ([0019]-[0021], [0051], [0057]).
Regarding claims 3 and 17, in the proposed combination, Mirzaei further suggests that multiple transmitters are integrated onto a same die as the VCOs (¶ [0003]), and components integrated onto the radio frequency integrated circuit can be implemented using system-on-chip (SOC) (¶ [0048]), and the radio 260 may include a number of frequency circuits each with a respective VCO (¶ [0054]) and may be implemented on a single integrated circuit (¶ [0037]).
Regarding claims 4-5 and 18-19, Mirzaei further suggests that the frequency of the first oscillating signal and the interfering VCO are the same or are slightly different, as VCOs having 
Regarding claim 6, Wang further discloses that the calibration circuitry comprises a feedback control circuit (222 – Fig. 2, ¶ [0038]), and the feedback control circuit comprises a self-mixer (222B) configured to modulate the first output signal according to the first output signal to generate a detecting signal (SVD, ¶ [0039]), an amplifier (222C) configured to amplify the detecting signal, an analog to digital converter (222D) configured to generate a digital code according to the amplified detection signal, and a calibration circuit (222E) configured to generate the plurality of coefficients based on the digital code (see ¶ [0041]).
Regarding claim 7, Wang also discloses that the feedback control further comprises an attenuator (222A) configured to reduce the power of the first output signal to generate a second output signal to the self-mixer, wherein the self-mixer is configured to generate the detection signal according to the second output signal (see Fig. 2, ¶ [0039]).
Regarding claim 8, Wang discloses that the calibration circuit (222E) comprises a signal power detector (223) configured to detect a power of a signal component according to the digital code to generate an adjustment signal, wherein the frequency of the signal component is twice or four times the frequency of the in-phase data signal or the quadrature data signal (¶ [0042]), and an adjustment circuit (224) configured to adjust the plurality of coefficients according to the adjustment signal to reduce the power of the signal component (¶¶ [0043]-[0044]).
Regarding claim 9, Wang discloses that the adjustment circuit is configured to obtain the power of the signal component according to the adjustment signal and sequentially adjusts a first coefficient and a second coefficient of the plurality of coefficients (see ¶ [0046]).

Regarding claim 11, Wang further discloses, when the number of the adjustment of the first coefficient and the second coefficient by the adjustment circuit exceeds a threshold value, the adjustment circuit is configured to end adjusting the first and second coefficients (¶ [0051]).
Regarding claim 12, Wang discloses that the calibration circuitry further comprises a computation circuit (224), the computation circuit comprising a phase calibration circuit (224A) configured to generate a pre-phase calibration signal ([n]) according to the plurality of coefficients, the in-phase data signal, and the quadrature phase data signal, and a calibration signal generation circuit (224B) configured to generate the plurality of calibration signals according to the pre-phase calibration signal, the in-phase data signal, and the quadrature data signal (see ¶ [0053]).
Regarding claim 13, Wang discloses that the phase calibration circuit comprises a first multiplier (401) configured to square the in-phase data signal to generate a first operation value, a second multiplier (402) configured to square the quadrature data signal to generate a second operation value, a third multiplier (403) configured to multiply the in-phase data signal and the quadrature data signal to generate a third operation value, a subtracter (406) configured to subtract the second operation value from the first operation value to generate a fourth operation value, a fourth multiplier (404) configured to multiply a first coefficient (C1) of the plurality of coefficients and the fourth operation value to generate a fifth operation value, a fifth multiplier (406) configured to multiply twice a second coefficient (i.e. 2C2) of the plurality of coefficients and the third operation value to generate a sixth operation value, and an adder (407) configured 
Regarding claim 14, Wang discloses that the phase calibration circuit comprises a first multiplier (401) configured to square the in-phase data signal to generate a first operation value, a second multiplier (402) configured to square the quadrature data signal to generate a second operation value, a third multiplier (403) configured to multiply the in-phase data signal and the quadrature data signal to generate a third operation value, a subtracter (406) configured to subtract the second operation value from the first operation value to generate a fourth operation value, a first finite impulse response filter (501) configured to receive the fourth operation value and output a fifth operation value, a second finite impulse response filter (502) configured to receive the third operation value and output a sixth operation value, and an adder (407) configured to add the fifth operation value and the sixth operation value to generate the pre-phase calibration signal (see Fig. 5, ¶¶ [0056]-[0058]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.


/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        3/27/2021